Citation Nr: 0823940	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral ear 
disability, claimed as bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1985 to February 
1988 and from February 1991 to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
October 2003, a statement of the case was issued in February 
2004, and a substantive appeal was received in February 2004.

The veteran testified at a travel Board hearing in June 2008.  
A transcript of this hearing is of record.

The Board notes that the February 2004 statement of the case 
included the additional appellate issue of entitlement to a 
rating in excess of 10 percent for tinnitus.  However, in an 
August 2004 written statement, the veteran expressly withdrew 
his appeal of the tinnitus issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Board notes that the veteran's appeal has 
been adjudicated by the RO as a claim of entitlement to 
service connection for bilateral hearing loss.  The 
development in this case, including VA examination associated 
with this appeal, has not produced a medical diagnosis of 
hearing loss disability for VA purposes.  Significantly, 
however, the Board notes that the record contains indications 
that the veteran's symptomatology may suggest a disability of 
the ears beyond just a deficit of hearing acuity.  The 
November 2007 fee-basis VA examination report states that a 
diagnosis of hearing loss cannot be given because the veteran 
"was uncooperative for testing."  At the veteran's June 
2008  travel Board hearing, the veteran testified that it was 
very painful for him to participate in the audiological 
testing.  The veteran described "I can't stand the pain with 
all those tones in my ear....  I can't take the tones.... all 
these high-pitched tones.... my head was killing me.  I cannot 
take the tones."  The veteran further described having 
problems with pain from encountering the sound of "sirens."  
The veteran described that when driving and encountering 
sirens, "I let the steering wheel go and drive with my knee 
and stick my fingers in my ears if I don't have my earplugs 
in because they, it hurts so bad."

The veteran's May 2008 private audiological evaluation report 
also shows that "reflex testing had to be discontinued 
because of reported severe pain from the intensity of the 
stimulation tones."  The private audiologist recommended 
that "Given the unusual pain reported, a physician referral 
appears appropriate."  The record does not reflect, however, 
any specific medical evaluation of the veteran's reported ear 
pain.  The Board notes, in passing, that the veteran has been 
granted service connection for a migraine headache pathology, 
but it is not clear from the record whether the veteran's 
claimed symptoms of pain from certain noises is associated 
with the migraine pathology rather than a possible ear 
disability.  The veteran further testified at his June 2008 
hearing that he was not aware of any diagnosed disability of 
his ears identified to be causing his pain.

The veteran has already been granted service connection for 
tinnitus, and it appears to be established in the record that 
the veteran was exposed to significant acoustic trauma during 
service in his capacity as a 'cannon crewmember.'  In the 
Board's view, especially in light of the fact that the 
veteran is already service connected for tinnitus pathology 
of the ears, the veteran's complaints of painful ear 
symptomatology associated with his claimed hearing loss 
present a need for additional development of the medical 
evidence.  Specifically, as contemplated by the comments of 
the veteran's own private audiologist, a medical evaluation 
of the veteran's reports of unusual ear pain is necessary to 
allow for an informed determination as to whether any ear 
disability (beyond tinnitus) may warrant service connection.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

As this claim is being remanded for further development of 
the evidence, the Board finds it reasonable to give 
additional notice to expressly comply with the 
Dingess/Hartman decision.  Even though this case involves a 
claim of entitlement to an increased disability rating, the 
Board believes that the Dingess/Hartman analysis may 
analogously apply.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to ascertain the nature and 
etiology of the veteran's reported 
bilateral ear symptoms, including painful 
sensitivity to certain noises.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail.  After reviewing 
the claims file and examining the veteran, 
the examiner should offer responses to the 
following: 

a)  The examiner is asked to report 
each diagnosis found for the veteran's 
ears; in particular, the examiner is 
asked to identify any diagnosis found 
to be causing the veteran's reported 
symptoms of painful sensitivity to 
certain noises.

b)  To the extent possible, please 
discuss the nature of any found causes 
of the veteran's ear symptoms (i.e. 
structural damage, neurological damage, 
etc).

c)  Please offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current disability of the ears 
was caused by or permanently aggravated 
by the veteran's active duty service.  
Please refer to the evidence in the 
claims folder and discuss any 
significance of the veteran's duty as a 
'cannon crewmember' as well as any 
significance to the veteran's civilian 
history of noise exposure.

3.  The veteran should also be afforded 
another opportunity for a VA audiological 
examination to ascertain the relationship, 
if any, between the veteran's active duty 
service and any current bilateral hearing 
loss disability.  The veteran has 
expressed that he finds it painful to 
participate in some audiological testing 
due to painful noise sensitivity in his 
ears, and this may limit the veteran's 
participation in testing; testing should 
be performed to the extent possible.  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be performed to the extent 
possible and all clinical and special test 
findings should be reported in detail.  
After reviewing the claims file and 
examining the veteran, the examiner should 
offer responses to the following: 

a) The examiner is asked to report the 
current hearing acuity at the 500, 
1000, 2000, 3000, and 4000 Hz 
frequencies (if puretone testing is 
feasible), and should provide results 
of a Maryland CNC word recognition 
test.

b) To the extent possible, please 
discuss the nature of any found causes 
of bilateral hearing loss (i.e. 
structural damage, neurological damage, 
etc). 

c) Please offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current hearing loss 
disability was caused by or permanently 
aggravated by the veteran's active duty 
service.  Please refer to the evidence 
in the claims folder and discuss any 
significance of the veteran's duty as a 
'cannon crewmember' as well as any 
significance to the veteran's civilian 
history of noise exposure.

4.  After completion of the above and 
any other development the RO should 
deem necessary, the RO should review 
the expanded record and readjudicate 
the issue.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




